SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

877
CA 16-00299
PRESENT: WHALEN, P.J., SMITH, LINDLEY, TROUTMAN, AND SCUDDER, JJ.


LINDA M. BROWN, CLAIMANT-RESPONDENT,

                      V                           MEMORANDUM AND ORDER

STATE OF NEW YORK, DEFENDANT-APPELLANT.
(CLAIM NO. 110037)
(APPEAL NO. 3.)


ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (JONATHAN D. HITSOUS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

THE PALMIERE LAW FIRM, ROCHESTER (MICHAEL S. STEINBERG OF COUNSEL),
FOR CLAIMANT-RESPONDENT.


     Appeal from a judgment of the Court of Claims (Nicholas V. Midey,
Jr., J.), entered August 6, 2015. The judgment awarded claimant money
damages.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.

     Same memorandum as in Brown v State of New York ([appeal No. 2]
___ AD3d ___ [Nov. 10, 2016]).




Entered:    November 10, 2016                   Frances E. Cafarell
                                                Clerk of the Court